ON MOTION FOR REHEARING.
MORRISON, Judge.
At a previous day of this term, we dismissed the appeal herein, because no notice of appeal appeared in the record.
*71Appellant has attempted to cure this defect by furnishing this court with a nunc pro tunc order of the trial court. An examination of such order reveals that it was an effort on the part of the trial court to perfect appellant’s appeal, not on the case on its merits, but an appeal from his order of June 17, 1952, denying the prayer that he enter a nunc pro tunc order. This was an interlocutory order and not appealable to this court. 4 Tex. Juris., Sec. 18, p. 33.
The motion to reinstate the appeal is denied.